DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-12 are pending.
Claims 1-12 are allowed.

Response to Amendment
Specification
The objection to the abstract is withdrawn due to the new abstract, filed February 25, 2022.

Claim Rejections - 35 USC § 112

The rejection of claim 4 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn due to the amendment to claim 4, filed February 25, 2022.

Response to Arguments
Claim Rejections - 35 USC § 103
Applicant’s arguments, see page 8, line 2 to page 10, line 24, filed February 25, 2022, with respect to the rejection of claims 1, 2, 4-12 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kalagias  (WO 2008/057317 A1) in view of Burke (“Solubility Parameters: Theory and Application”, The American Institute of Conservation, The Book and Paper Group Annual,  Volume Three, 1984, 18 pages); Cockrem (WO 2008/057263 A2) and Huizenga et al. (WO 2015/150520 A1)  have been fully considered and are persuasive.  The rejection of claims 1, 2, 4-12 under pre-AIA  35 U.S.C. 103(a) has been withdrawn. 

Terminal Disclaimer
Double Patenting
The terminal disclaimer filed on February 25, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10308577 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The rejection of claims 1-12 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 6-10, 12-14 of U.S. Patent No. 10,308,577 B2 is withdrawn. 

Allowable Subject Matter
Claims 1-12 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639. The examiner can normally be reached M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROSALYND A KEYS/           Primary Examiner, Art Unit 1699